In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             _________________
                              NO. 09-16-00338-CR
                             _________________


                    IN RE DARRELL DEWAYNE MASON

________________________________________________________________________

                             Original Proceeding
              Criminal District Court of Jefferson County, Texas
                         Trial Cause No. 13-17995-0
________________________________________________________________________

                          MEMORANDUM OPINION

      Darrell DeWayne Mason filed a petition for a writ of mandamus to compel

the trial court to allow him to obtain a free reporter’s record, which he desired to

use in conjunction with a post-conviction writ of habeas corpus. In his petition,

Mason did not identify what efforts, if any, he made to present his request for a

free reporter’s record to the trial court, and Mason’s petition does not indicate

whether the trial court ruled on his request before he sought mandamus relief.

      On September 20, 2016, we informed Mason that his petition did not comply

with the requirements of Rules 52.3 and 52.7(a) of the Texas Rules of Appellate

                                         1
Procedure, and we gave Mason a thirty-day extension to allow Mason to amend his

petition. Mason did not file an amended petition or supplement the record.

      Although provided an opportunity to amend his petition so that it complied

with the Texas Rules of Appellate Procedure, Mason failed to amend his petition,

and the petition that is before us does not demonstrate that Mason is entitled to

mandamus relief. See State ex rel. Hill v. Court of Appeals for the Fifth Dist., 34

S.W.3d 924, 927 (Tex. Crim. App. 2001) (holding that to obtain relief in a

mandamus proceeding, a relator must establish that the trial court failed to perform

a ministerial duty, and that the relator has no other adequate legal remedy).

Accordingly, we deny Mason’s petition seeking mandamus relief.

      PETITION DENIED.



                                                          PER CURIAM


Submitted on November 1, 2016
Opinion Delivered November 2, 2016
Do Not Publish

Before Kreger, Horton, and Johnson, JJ.




                                          2